Citation Nr: 0104785	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected 
loss of erectile power secondary to prostate cancer. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1951 to 
September 1955.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD), in writing, received within one year of 
notification of the decision being appealed, and after a 
Statement of the Case (SOC) has been furnished, and a 
substantive appeal received within 60 days of the issuance of 
the statement of the case or within the remainder of the one-
year period following notification of the decision being 
appealed.

This matter comes before the Board from a September 1999 
rating decision of the RO in St. Petersburg, FL, which 
granted service connection for prostate cancer, secondary to 
ionizing radiation and for loss of erectile power, secondary 
to prostate cancer.  The disorders were determined to be 
noncompensable, effective June 25, 1998.  In addition, the RO 
granted the veteran special monthly compensation under 
38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a), due to loss of 
use of a creative organ.  The veteran filed a NOD in October 
1999 with respect to the noncompensable rating assigned to 
the loss of erectile power, and the RO issued a SOC in 
November 1999.  The veteran filed a substantive appeal in 
December 1999.  In August 2000, the matter was forwarded to 
the Board in Washington, D.C.


FINDINGS OF FACT

1.	All evidence necessary for the disposition of this 
appeal has been obtained.

2.	The veteran suffers from loss of erectile power, but 
does not evidence penile deformity.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for loss 
of erectile power, secondary to prostate cancer, have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.1, 4.3, 4.7, 4.31, 4.115b, Diagnostic 
Code 7522 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis

A review of the veteran's claims file reflects that in June 
1998 he filed a claim for service connection for prostate 
cancer.  The veteran stated on his application form that a 
civilian physician, Dr. Ruane at Englewood Hospital, had 
treated him in April 1997 for prostate cancer.  The RO 
subsequently obtained Dr. Ruane's medical records dated from 
April 1997 through May 1998.  These records reflected the 
veteran's diagnosis of prostate cancer, surgical removal of 
the prostate and subsequent post-surgical treatment.

Dr. Ruane's records indicate that in May 1997, the veteran's 
incision was "nicely healed."  In August 1997, the 
physician again noted that the veteran's incision had 
"healed nicely" and that the veteran complained of not 
having much erection activity.  The physician's notes from 
the veteran's November 1997 visit reflect that the incisions 
are "nicely healed" and there were no hernias.  During that 
visit, the veteran complained of having no erection function.  
In February 1998, the physician again noted that the 
veteran's scars had healed and there was no hernia.

In July 1999 the RO requested that the veteran undergo a 
medical examination for VA purposes.  He was examined in 
August 1999 at the VA Medical Center (VAMC) in Bay Pines, FL.  
At this examination the veteran reported that he had not been 
able to obtain any type of erection since his total 
prostatectomy.  On clinical evaluation of the veteran's 
genitalia, normal penis and testes were reported.

II.	Analysis

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of 
examinations conducted for VA purposes in connection with 
this claim, and the veteran's relevant treatment records have 
been associated with the claim file.  Moreover, it appears 
that the RO has informed the veteran, by means of the 
statement of the case issued during the course of this 
appeal, of that evidence which would be necessary to 
substantiate the claim.  Accordingly, VA has met its duty to 
assist in developing the facts pertinent to this appeal under 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and no further development in this 
regard is required

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In this case, the Board recognizes that there is not a listed 
disability rating for loss of erectile power, and the RO has 
attempted to rate the disease under a closely related 
disability, 38 C.F.R. § 4.115(b) Diagnostic Code (DC) 7522 
Penis, deformity, with loss of erectile power.  The Board has 
reviewed 38 C.F.R. Part 4 and can find no other diagnostic 
code that would be more appropriate in rating the veteran's 
disability.

Pursuant to the criteria for DC 7522, two distinct elements 
are required for a compensable rating: (1) deformity and (2) 
loss of erectile power.  In this case, the clinical findings 
do not indicate the veteran has a penile deformity.  The VA 
examination in August 1999 reported a normal penis.  Nor is a 
deformity noted in the records of the veteran's private 
physician.  Thus, given that the medical evidence does not 
reflect that the veteran suffers from both a penile deformity 
and loss of erectile power, the Board finds that he is 
properly evaluated at the noncompensable level for loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522 (2000).  
Furthermore, as previously noted, the veteran has been 
awarded special monthly compensation under 38 U.S.C. 
§ 1114(k), 38 C.F.R. § 3.350(a) for loss of use of a creative 
organ.

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107), but we find the evidence with respect to this claim 
is not of such approximate balance to warrant its 
application.  The preponderance of the evidence is determined 
to be against the veteran's claim for a compensable 
evaluation for loss of erectile power.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to a compensable rating for loss of erectile 
power secondary to prostate cancer is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

